DETAILED ACTION
1.	This is a first action on the merits of application 16866948.
2.	Claims 1-14 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, 5 and 8 is/are rejected under 35 U.S.C. 102a as being anticipated by Nguyen US 8795015.
4.	As per claims 1 & 3, Nguyen discloses an adjustable flotation device, comprising: a main body 21/22/24 comprised of a buoyant material (floatation tubes 34, 35a-b, 37a-b), for supporting a user in a body of water; at least one arm 18 pivotably attached at a first end to the main body (34-40, col 4), where 18 is pivoted such that a second outer end of the arm 18 (where 18 meets 19) may be pivoted towards or away from the main body to adjust the angle of the arm with respect to the main body (see figures 4-5). 
5.	As per claim 5, wherein the main body comprises a leg rest, a seat, a back rest, and a head rest. see figure 1.
6.	As per claim 8, a cup holder 36 is attached to arm 18.
7.	Claims 1, 3, and 5 are rejected under 35 USC 102(a)(1) as being anticipated by Simmons (US 5176554).
8.	As per claims 1 & 3, Simmons discloses an adjustable flotation device, comprising: a main body 11/12 comprised of a buoyant material (floatation members 60), for supporting a user in a body of 
9.	As per claim 5 see figures 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 5176554) in view of Wemesfelder (US 8277272).
11.	As per claim 7, The Simmons reference, as described above, shows all of the features claimed except for the use of a floatation support attached to a lower surface of the arm.  Simmons shows floatation supports 60 attached to a side surface of the arm 13.  Wemesfelder discloses the use of attaching floatation supports 52 to the lower surface of pivoted arms attached to a main body on a floatation device (figure 1), to be a well-known alternative configuration for floatation aids.  It would have been obvious to one of ordinary skill in the art, before effective filling date of the claimed invention, to have modified Simmons to include the use of placing the floatation supports on the lower surface of the arm rather than the side surface, as taught by Wemesfelder, as this would be a simple substitution of one type of floatation arrangement for another, each one working equivalently well to achieve the same predictable result of keeping the arm afloat.  Additionally, alternatively placing the float on a lower surface versus a side surface represents a choice of a finite (3:  Upper, Lower, Side) .
Allowable Subject Matter
12.	Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 9-14 are allowable.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617